Detailed Action
This office action is in response to application No. 17/092,702 filed on 11/09/2020.

Status of Claims
Claims 1-40 are pending.


Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .









	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and  11-12 are rejected under AIA  35 U.S.C. 102(2) as being anticipated by Barriac et al. (Publication No.  US 2018/0035426, hereinafter referred to as Barriac).
Regarding Claims 1 and 11, Barriac discloses transmitting a first packet, over a wireless channel, to a receiving device (A first wireless device [wireless communication device] transmit a trigger frame [first packet] to a second wireless device [receiving device]; see figure 5 numeral 515 & ¶ 0059.); 
receiving feedback from the receiving device responsive to the first packet (The first wireless device receives a response frame with a channel feedback; see figure 5 numeral 525 & ¶ 0059.), the feedback including one or more signal-to-interference-plus-noise ratio (SINR) estimates associated with the wireless channel (The channel feedback may include the measured SINR associated with trigger frame; see ¶ 0059); 
determining a respective modulation order associated with each of the one or more SINR estimates (The channel feedback may include one or more recommended MCSs [modulation order] for the measured SINR; see ¶ 0059.).; and
 selecting a modulation and coding scheme (MCS) to be used for subsequent communications with the receiving device based on the one or more SINR estimates and the respective modulation order associated with each of the one or more SINR estimates (The first wireless device may receive the response frame and determine to use the recommended MCS; see ¶ 0062. The first wireless device transmits a frame based on the feedback; see figure 5 numeral 535 & ¶ 0062.).

	Regarding Claims 2 and 12, Barriac discloses the feedback includes information indicating the modulation order associated with each of the one or more SINR estimates (The channel feedback may include one or more recommended MCSs [modulation order] for the measured SINR; see ¶ 0059.).



Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-7 and 13-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Barriac et al. (Publication No.  US 2018/0035426, hereinafter referred to as Barriac) in view of Chun et al. (Publication No.  US 2017/0033898, hereinafter referred as Chun).
	Regarding Claims 3 and 13, Barriac discloses transmitting a second packet to the receiving device in accordance with the selected MCS (The first wireless device may receive the response frame and determine to use the recommended MCS; see ¶ 0062. The first wireless device sends a frame based on the feedback; see figure 5 numeral 535 & ¶ 0062.).
Barriac fails to disclose that the second packet being transmitted over a number (N) of spatial streams. However, in analogous art, Chun discloses transmitting a frame on the basis of a sounding procedure; see figure 8 & ¶ 0130. The frame is transmitted to at least one STA through at least one stream; see figure 8 & ¶ 0133. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barriac feedback procedure with a stream mechanism in order to increase the data transmission efficiency; see ¶ 0010.

	Regarding Claims 4 and 14, Barriac disclose fails to disclose that the first packet is transmitted over the N spatial streams. However, in analogous art, Chun discloses transmitting a subframe over four streams; see figure 8 numeral 800. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barriac feedback procedure with a stream mechanism in order to increase the data transmission efficiency; see ¶ 0010.

	Regarding Claims 5 and 15, Barriac fails to disclose that the first packet is transmitted over a different number (M) of spatial streams than the second packet. However, in analogous art, Chun discloses transmitting a NDP frame [first packet] over four streams; see figure 8 numeral 810. Follow by the downlink frame [second packet] which is transmitted over one of the four streams; see figure 8 numeral 830. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barriac feedback procedure with a stream mechanism in order to increase the data transmission efficiency; see ¶ 0010.

Regarding Claims 6 and 16, Barriac fails to disclose transmitting a third packet to the receiving device prior to the transmission of the first packet, the third packet carrying information indicating the N spatial streams. However, in analogous art, Chun discloses that information for the UL MU MIMO transmission may include resource allocation information (e.g., space-time stream indication information) used by each of the plurality of STAs; see ¶ 0186. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barriac feedback procedure with a stream mechanism in order to increase the data transmission efficiency; see ¶ 0010.

	Regarding Claims 7 and 17, Barriac fails to disclose that the first packet is a null data packet (NDP) and the third packet is an NDP announcement (NDPA) associated with the NDP. However, in analogous art, Chun  the AP may transmit the NDPA frame and the NDP to the plurality of STAs through a plurality of space-time streams; see figure 8 numeral 800/810 & ¶ 0133. The NDPA frame may indicate the plurality of STAs for transmitting the feedback frame; see ¶ 0133. The NDP may be used to transmit an long training field (LTF) through the plurality of space-time streams; see ¶ 0133. Each of the plurality of STAs may transmit to the AP the feedback frame including channel state information measured on the basis of the LTF; see ¶ 0133It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barriac feedback procedure with a stream mechanism in order to increase the data transmission efficiency; see ¶ 0010.
	


Claims 8-10 and 18-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Barriac et al. (Publication No.  US 2018/0035426, hereinafter referred to as Barriac) in view of Tee et al. (Publication No.  US 2007/0104087, hereinafter referred as Tee).
Regarding Claims 8 and 18, Barriac fails to disclose that the one or more SINR estimates comprises a plurality of SINR estimates, each of the plurality of SINR estimates being associated with a different modulation order. However, in analogous art, Tee discloses that the wireless base station receive feedback data from a subscriber station, the feedback data characterizing a SINR of a plurality of subcarriers; see ¶ 0006. The wireless base station determine parameters such as modulation format [ modulation order] based on a plurality of estimated SINR values; see ¶ 0006. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barriac feedback procedure with a stream mechanism in order to increase the data transmission efficiency; see ¶ 0010.
	

	Regarding Claims 9 and 19, Barriac fails to disclose that the determining of the modulation order comprises: determining an arrangement of the plurality of SINR estimates in the received feedback, the modulation order associated with each SINR estimate being determined based on the arrangement of the plurality of SINR estimates. However, in analogous art, Tee discloses that the wireless base station receive feedback data from a subscriber station, the feedback data characterizing a SINR of a plurality of subcarriers; see ¶ 0006. The wireless base station determine parameters such as modulation format [ modulation order] based on a plurality of estimated SINR values; see ¶ 0006. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barriac feedback procedure with a stream mechanism in order to increase the data transmission efficiency; see ¶ 0010.

Regarding Claims 10 and 20, Barriac discloses estimating a respective throughput of communications associated with each of the plurality of SINR estimates based on the modulation order associated with each SINR estimate, the MCS being selected based on the estimated throughputs associated with the plurality of SINR estimates (The recommended MCS may be based on the one or more frames and on a history of measured SINRs of frames received from the first wireless device; see ¶ 0042. For example, if the one or more frames was transmitted at MCS 8, but transmission history reveals that the throughput would be better with MCS 4 or 6, then the second wireless device 310 may recommend MCS 4 or 6; see ¶ 0042.).


	
	
Claims 21-24 and 31-34 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Barriac et al. (Publication No.  US 2018/0035426, hereinafter referred to as Barriac) in view of Oteri et al. (Publication No.  US 2010/0284454, hereinafter referred as Oteri).
	Regarding Claims 21 and 31, Barriac discloses receiving a first packet, over a wireless channel, from a transmitting device (A first wireless device [wireless communication device] transmit a trigger frame [first packet] to a second wireless device [receiving device]; see figure 5 numeral 515 & ¶ 0059.); 
generating one or more signal-to-interference-plus-noise ratio (SINR) (The second wireless device 510 may measure the SINR of the trigger frame; see ¶ 0059.); and
transmitting, to the transmitting device, feedback including at least one of the one or more SINR estimates (The first wireless device receive a response frame with a channel feedback; see figure 5 numeral 525 & ¶ 0059. The channel feedback may include the measured SINR associated with trigger frame; see ¶ 0059.).
 	Barriac fail to disclose determining a receiver type to be used for receiving subsequent communications from the transmitting device; SINR estimates associated with the wireless channel based on the reception of the first packet and the receiver type to be used for receiving the subsequent communications. However, in analogous art, Oteri discloses that the SINR calculated and reported by the UE (or calculated by the NB on an uplink) may depend on the capabilities of the UE's (or NB's) receiver; see ¶ 0089. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barriac feedback procedure with a link adaptation mechanism in order to match the modulation, coding, and other signal and protocol parameters to conditions on a wireless link; see ¶ 0006.

	Regarding Claims 22 and 32, Barriac fail to disclose that the receiver type is a minimum mean square error (MMSE) receiver type or a maximum likelihood (ML) receiver type. However, in analogous art, Oteri discloses that the SINR may be based on a minimum mean squared error (MMSE) interference rejection capability of the receiver.; see ¶ 0089. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barriac feedback procedure with a link adaptation mechanism in order to match the modulation, coding, and other signal and protocol parameters to conditions on a wireless link; see ¶ 0006.

	Regarding Claims 23 and 33 , Barriac fail to disclose that the generating of the one or more SINR estimates comprises: 
determining a respective SINR for each of a plurality of tones of the wireless channel; 
determining a respective channel capacity of each of the plurality of tones based on the determined SINR for each tone;
 calculating a linear average of the determined channel capacities; and
mapping the linear average to one or more constrained capacity curves associated with one or more modulation orders, respectively, each of the one or more SINR estimates being determined based on the mapping of the linear average to a respective constrained capacity curve. However, in analogous art, Oteri discloses that the link adaptation process includes calculating a receiver specific SINR per tone.; see ¶ 0076. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barriac feedback procedure with a link adaptation mechanism in order to match the modulation, coding, and other signal and protocol parameters to conditions on a wireless link; see ¶ 0006.

	Regarding Claims 24 and 34, Barriac discloses that the feedback further includes information indicating a respective modulation order associated with each of the one or more SINR estimates (The channel feedback may indicate that the trigger frame 515 was received with SINR below 10 dB; see ¶ 0061. The channel feedback may include a recommended MCS 1; see ¶ 0061. Examiner have interpreted the limitation as a single SINR estimate.).






Claims 25-27 and 35-37 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Barriac et al. (Publication No.  US 2018/0035426, hereinafter referred to as Barriac) in view of Oteri et al. (Publication No.  US 2010/0284454, hereinafter referred as Oteri) and further in view of Tee et al. (Publication No.  US 2007/0104087, hereinafter referred as Tee).
	Regarding Claims 25 and 35, Barriac fails to discloses that the one or more SINR estimates comprises a plurality of SINR estimates, each of the plurality of SINR estimates being associated with a different modulation order. However, in analogous art, Tee discloses that the wireless base station receive feedback data from a subscriber station, the feedback data characterizing a SINR of a plurality of subcarriers; see ¶ 0006. The wireless base station determine parameters such as modulation format [ modulation order] based on a plurality of estimated SINR values; see ¶ 0006. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barriac feedback procedure with a stream mechanism in order to increase the data transmission efficiency; see ¶ 0010.

	Regarding Claims 26 and 36, Barriac discloses estimating a respective throughput of communications associated with each of the plurality of SINR estimates based on the modulation order associated with each SINR estimate; and selecting one of the plurality of SINR estimates to be included in the feedback based on the estimated throughput associated with each of the plurality of SINR estimates (The recommended MCS may be based on the one or more frames and on a history of measured SINRs of frames received from the first wireless device; see ¶ 0042. For example, if the one or more frames was transmitted at MCS 8, but transmission history reveals that the throughput would be better with MCS 4 or 6, then the second wireless device 310 may recommend MCS 4 or 6; see ¶ 0042.).

	Regarding Claims 27 and 37, Barriac fails to discloses that the feedback includes the plurality of SINR estimates. However, in analogous art, Tee discloses that the wireless base station receive feedback data from a subscriber station, the feedback data characterizing a SINR of a plurality of subcarriers; see ¶ 0006. The wireless base station determine parameters such as modulation format [ modulation order] based on a plurality of estimated SINR values; see ¶ 0006. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barriac feedback procedure with a stream mechanism in order to increase the data transmission efficiency; see ¶ 0010.


Claims 28 and 38 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Barriac, Oteri, Tee and further in view of Zhengag et al. (Publication No.  US 2009/0067557, hereinafter referred as Zhengag).
	Regarding Claims 28 and 38, Barriac discloses arranging the plurality of SINR estimates, in the feedback, according to the modulation order associated with each SINR estimate However, in analogous art, Zhengang discloses that the SINR vectors are arranged according to the modulation order of the system; see ¶ 0060. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barriac feedback procedure with a link adaptation mechanism such that a higher transmitting data rate can be supported by the channel; see ¶ 0004.


Allowable Subject Matter
Claims 29-30 and 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Lim et al. (US 10,181,927) The prior art discloses relates to. In specific, the calculated SINR value is transmitted by quantizing it through a determined scheme, a modulation and coding scheme (MCS) level is determined on the basis of the calculated SINR value, and an MCS index corresponding to the determined MCS level is transmitted; see column 2 lines 24-30. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R/Examiner, Art Unit 2472


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472